Butler, J.
What were the defendant’s obligations? Did it discharge them ? The answer to the first question involves the relations of the parties, as shipper and carrier. Did these relations spring from the express contract, entered into on receipt of the merchandise at Memphis, or an implied contract, arising from its receipt in transit at Bristol. The defendant was not a party to the bill of lading, nor responsible for anything done or omitted, when the merchandise was received at Memphis. The agreement between the several railroad companies did not make them partners, nor responsible in any respect for each other’s acts or contracts. They were connecting carriers on a through route, each having the exclusive ownership and control of its line, with arrangements for continuous transportation on through bills of lading, at settled rates of compensation, each be-, ing alone responsible for its own acts or omissions, as specified in the bill before us. That such agreements do not render intermediate ■carriers responsible for the undertakings, representations, or misconduct of the carrier who receives merchandise from a shipper, seems to be so fully settled by the authorities as to leave nothing for discussion. It was the point directly involved and decided in Ins. Co. v. Railroad Co. 104 U. S. 146.
The defendant’s obligations were, therefore, those of an intermediate carrier, arisifig out of the implied contract springing from receipt of the goods. These bound it for safe carriage over its own line, and for delivery or tender to the next carrier beyond, within reasonable time. Ins. Co. v. Railroad Co., supra; Empire Co. v. Wallace, 18 P. F. Smith, 302; Myrick v. Railroad Co. 107 U. S. 102; S. C. 1 Sup. Ct. Rep. 425; Railroad Co. v. Manuf’g Co. 16 Wall. 318; Amer. & Eng. Ry. Cas. 271. It was entitled to the benefit of all exemptions allowed by the skipper, and bound to the terms of the bill of lading generally, as respects freight, etc. Being prepared to carry the merchandise, on its arrival at Bristol, it was the defendant’s right as well -as duty to accept it without inquiry. Had it not been so prepared, the acceptance would, have rendered it responsible as carrier while the merchandise remained in its possession, no matter how great the ■delay arising from this cause might have been. The defendant was not, however, responsible for the succeeding carrier’s failure to accept or provide means for further transportation. If the Memphis & Charleston Bailroad Company, when it received the merchandise, was aware of the deficient means of transportation from Norfolk, (and that delay must consequeDtly arise,) and failed to communicate this fact to the shipper, we may assume that this company was in fault. To visit the defendant, however, with responsibility for such fault, it *31must appear that the latter is responsible for the former company’s acts, and we have found it was not. If knowledge of this fault would entail responsibility on the defendant through acceptance of the merchandise, such knowledge could not he inferred from anything shown. The defendant, as before staled, was bound to no inquiry, and had (so far as appears) no information on this subject. It is unimportant that the defendant knew of the embarrassments at Norfolk when it received the merchandise at Bristol. Being then in transit the defendant’s duty bound it to such reception. No probable benefit could arise to the shipper from refusing. In view of existing circumstances, a refusal might have entailed serious responsibilities.
The cases relied upon by the plaintiff (Railroad Co. v. Manuf’g Co. 16 Wall. 318, and Bussey v. Railroad Co. 13 Fed. Rep. 330) are inapplicable. The obligations involved were those of carriers receiving merchandise from the shipper, and either undertaking to provide means of carriage throughout,—as in the latter case,—or failing to communicate knowledge (which they liad) of obstacles in the way of transportation,—as in the former. The responsibility arose in the one .case, out of the express undertaking, and in the other, out of the bad faith.
Such being the defendant’s obligations, did it discharge them? It carried the merchandise safely and expeditiously to Norfolk. When the first consignment arrived on the twenty-third of October, it was tendered to the Merchants’ & Miners’ Steam-ship Company, and was refused on account of accumulation of freight on its wharves; with the request or proposal, however, to place it and subsequent consignments on the wharf and in the warehouse of the defendant, (a place as convenient for loading into the steam-boat company’s vessels as on its own wharves,) and with assurance that vessels would speedily be provided and sent there for it. This request was complied with, under a reasonable expectation that the steam-ship company would load and forward the cotton without unreasonable delay. Placing the subsequent consignment as proposed was a substantial tender. The designation of this placo for loading was a virtual designation of the place for tender. To hold that the defendant should have hauled the cotton which arrived on the 26th to the steam-ship company’s wharves, in view of what had occurred, would bo unreasonable and unjust. The fact that insurance was procured is unimportant. Should the defendant have done more ? In view of the facts it was not required to forward by any other route, nor would it have been justified in doing so. The steam-ship company was the carrier contemplated by the plaintiff. Indeed, it must he regarded as having been designated by him. If not on shipment at Memphis, it certainly was on delivery to the defendant. Those so delivering represented the plaintiff. That a preceding carrier represents the shipper in forwarding by his successor on a through line (under ordinary circumstances) is settled. The plaintiff’s insurance would have been *32jeoparded by the substitution of any other route. Besides this, as already stated, the defendant was fully justified in believing that the merchandise would be accepted and carried within a reasonable time by the steam-ship company, and would reach its destination more expeditiously by this route than any other. But for unforeseen circumstances, which could not be anticipated, this expectation would have been realized. Furthermore, it can hardly be said that there was any other practically available route. The defendant was not, therefore, in fault.
It must not be overlooked that the question here is not (as in Railroad Co. v. Manuf'g Co. 16 Wall. 318) whether the defendant remained liable under'his obligations as carrier to the date of loss, but whether he was guilty of willful fault, and consequently forfeited the exemptions in the bill of lading, and thus became responsible for the consequences of the fire. That he was not guilty of such fault seems reasonably clear.
Judgment must therefore be entered for the defendant.
McKennan, J., concurring.